
	
		II
		Calendar No. 383
		112th CONGRESS
		2d Session
		S. 2465
		[Report No.
		  112–164]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2012
			Mrs. Feinstein, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for energy and water
		  development and related agencies for the fiscal year ending September 30, 2013,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for energy and
			 water development and related agencies for the fiscal year ending September 30,
			 2013, and for other purposes, namely:
		ICorps of engineers—civil
			Department of the
		  army
			Corps of engineers—civilThe following appropriations shall be
		  expended under the direction of the Secretary of the Army and the supervision
		  of the Chief of Engineers for authorized civil functions of the Department of
		  the Army pertaining to river and harbor, flood and storm damage reduction,
		  shore protection, aquatic ecosystem restoration, and related
		  efforts.
			General InvestigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration, projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations, and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $125,000,000, to remain available until
		  expended.
			Construction,
		  general
			For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction);
		  $1,700,000,000, to remain available until
		  expended; of which such sums as are necessary to cover the Federal share of
		  construction costs for facilities under the Dredged Material Disposal
		  Facilities program shall be derived from the Harbor Maintenance Trust Fund as
		  authorized by Public Law 104–303; and of which such sums as are necessary to
		  cover one-half of the costs of construction, replacement, rehabilitation, and
		  expansion of inland waterways projects shall be derived from the Inland
		  Waterways Trust Fund: 
		  Provided, That during the fiscal
		  year period covered by this Act, no more than 25 percent of the funding
		  proposed for Olmsted Lock and Dam, Ohio River, Illinois and Kentucky, shall be
		  derived from the Inland Waterways Trust Fund.
			Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $253,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for inland harbors shall be derived
		  from the Harbor Maintenance Trust Fund.
			Operation and maintenanceFor expenses necessary for the operation,
		  maintenance, and care of existing river and harbor, flood and storm damage
		  reduction, aquatic ecosystem restoration, and related projects authorized by
		  law; providing security for infrastructure owned or operated by the Corps,
		  including administrative buildings and laboratories; maintaining harbor
		  channels provided by a State, municipality, or other public agency that serve
		  essential navigation needs of general commerce, where authorized by law;
		  surveying and charting northern and northwestern lakes and connecting waters;
		  clearing and straightening channels; and removing obstructions to navigation,
		  $2,404,000,000, to remain available until
		  expended, of which such sums as are necessary to cover the Federal share of
		  eligible operation and maintenance costs for coastal harbors and channels, and
		  for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps of
		  Engineers established by the Land and Water Conservation Fund Act of 1965 (16
		  U.S.C. 460l–6a(i)), as amended, shall be derived from that account for resource
		  protection, research, interpretation, and maintenance activities related to
		  resource protection in the areas at which outdoor recreation is available; and
		  of which such sums as become available from fees collected under section 217 of
		  Public Law 104–303 shall be used to cover the cost of operation and maintenance
		  of the dredged material disposal facilities for which such fees have been
		  collected: 
		  Provided, That 1 percent of the
		  total amount of funds provided for each of the programs, projects or activities
		  funded under this heading shall not be allocated to a field operating activity
		  prior to the beginning of the fourth quarter of the fiscal year and shall be
		  available for use by the Chief of Engineers to fund such emergency activities
		  as the Chief of Engineers determines to be necessary and appropriate, and that
		  the Chief of Engineers shall allocate during the fourth quarter any remaining
		  funds which have not been used for emergency activities proportionally in
		  accordance with the amounts provided for the programs, projects or
		  activities.
			Regulatory programFor expenses necessary for administration of
		  laws pertaining to regulation of navigable waters and wetlands,
		  $199,000,000, to remain available until
		  September 30, 2014.
			Formerly utilized sites remedial action
		  programFor expenses necessary
		  to clean up contamination from sites in the United States resulting from work
		  performed as part of the Nation's early atomic energy program,
		  $109,000,000, to remain available until
		  expended.
			Flood control and coastal
		  emergenciesFor expenses
		  necessary to prepare for flood, hurricane, and other natural disasters and
		  support emergency operations, repairs, and other activities in response to such
		  disasters as authorized by law, $30,000,000, to
		  remain available until expended.
			General ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the Corps of Engineers and the offices of the Division Engineers; and for costs
		  of management and operation of the Humphreys Engineer Center Support Activity,
		  the Institute for Water Resources, the United States Army Engineer Research and
		  Development Center, and the United States Army Corps of Engineers Finance
		  Center allocable to the civil works program,
		  $182,000,000, to remain available until
		  September 30, 2014, of which not to exceed
		  $5,000 may be used for official reception and
		  representation purposes and only during the current fiscal year: 
		  Provided, That no part of any other
		  appropriation provided in title I of this Act shall be available to fund the
		  civil works activities of the Office of the Chief of Engineers or the civil
		  works executive direction and management activities of the division offices: 
		  Provided further, That
		  any Flood Control and Coastal Emergencies appropriation may be used to fund the
		  supervision and general administration of emergency operations, repairs, and
		  other activities in response to any flood, hurricane, or other natural
		  disaster.
			Office of the assistant secretary of the
		  army for civil worksFor the
		  Office of the Assistant Secretary of the Army for Civil Works as authorized by
		  10 U.S.C. 3016(b)(3), $5,000,000, to remain
		  available until September 30, 2014.
			Administrative provisionThe Revolving Fund, Corps of Engineers,
		  shall be available during the current fiscal year for purchase (not to exceed
		  100 for replacement only) and hire of passenger motor vehicles for the civil
		  works program.
			General provisions, corps of
		  engineers—civil
			(including transfers of
		  funds)
			101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2013, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
					(1)creates or initiates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 this Act, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(4)proposes to use funds directed for a
			 specific activity for a different purpose, unless prior approval is received
			 from the House and Senate Committees on Appropriations;
					(5)augments or reduces existing programs,
			 projects or activities in excess of the amounts contained in subsections 6
			 through 10, unless prior approval is received from the House and Senate
			 Committees on Appropriations;
					(6)General InvestigationsFor a base level over
			 $100,000, reprogramming of 25 percent of the
			 base amount up to a limit of $150,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $100,000, the reprogramming limit is
			 $25,000: 
			 Provided further,
			 That up to $25,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(7)Construction, GeneralFor a base level over
			 $2,000,000, reprogramming of 15 percent of the
			 base amount up to a limit of $3,000,000 per
			 project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $2,000,000, the reprogramming limit is
			 $300,000: 
			 Provided further,
			 That up to $3,000,000 may be reprogrammed for
			 settled contractor claims, changed conditions, or real estate deficiency
			 judgments: 
			 Provided further,
			 That up to $300,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation for existing
			 obligations and concomitant administrative expenses;
					(8)Operation and maintenanceUnlimited reprogramming authority is
			 granted in order for the Corps to be able to respond to emergencies: 
			 Provided, That the Chief of
			 Engineers must notify the House and Senate Committees on Appropriations of
			 these emergency actions as soon thereafter as practicable: 
			 Provided further,
			 That for a base level over $1,000,000,
			 reprogramming of 15 percent of the base amount a limit of
			 $5,000,000 per project, study or activity is
			 allowed: 
			 Provided further,
			 That for a base level less than $1,000,000, the
			 reprogramming limit is $150,000: 
			 Provided further,
			 That $150,000 may be reprogrammed into any
			 continuing study or activity that did not receive an appropriation;
					(9)Mississippi river and
			 tributariesThe same
			 reprogramming guidelines for the Investigations, Construction, and Operation
			 and Maintenance portions of the Mississippi River and Tributaries Account as
			 listed above; and
					(10)Formerly utilized sites remedial action
			 programReprogramming of up
			 to 15 percent of the base of the receiving project is permitted.
					(b)De Minimus ReprogrammingsIn no case should a reprogramming for less
			 than $50,000 be submitted to the House and
			 Senate Committees on Appropriations.
				(c)Continuing Authorities
			 ProgramSubsection (a)(1)
			 shall not apply to any project or activity funded under the continuing
			 authorities program.
				(d)Not later than 60 days after the date of
			 enactment of this Act, the Corps of Engineers shall submit a report to the
			 House and Senate Committees on Appropriations to establish the baseline for
			 application of reprogramming and transfer authorities for the current fiscal
			 year: 
			 Provided, That the report shall
			 include:
					(1)A table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if applicable, and the fiscal
			 year enacted level;
					(2)A delineation in the table for each
			 appropriation both by object class and program, project and activity as
			 detailed in the budget appendix for the respective appropriations; and.
					(3)An identification of items of special
			 congressional interest.
					102.None of the funds in this Act, or previous
			 Acts, making funds available for Energy and Water Development, shall be used to
			 award any continuing contract that commits additional funding from the Inland
			 Waterways Trust Fund unless or until such time that a long-term mechanism to
			 enhance revenues in this Fund sufficient to meet the cost-sharing authorized in
			 the Water Resources Development Act of 1986 (Public Law 99–662) is
			 enacted.
			103.Within 120 days of the date of the Chief of
			 Engineers Report on a water resource matter, the Assistant Secretary of the
			 Army (Civil Works) shall submit the report to the appropriate authorizing and
			 appropriating committees of the Congress.
			104.During the fiscal year period covered by
			 this Act, the Secretary of the Army is authorized to implement measures
			 recommended in the efficacy study authorized under section 3061 of the Water
			 Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with
			 such modifications or emergency measures as the Secretary of the Army
			 determines to be appropriate, to prevent aquatic nuisance species from
			 dispersing into the Great Lakes by way of any hydrologic connection between the
			 Great Lakes and the Mississippi River Basin.
			105.The Secretary of the Army may transfer to
			 the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and
			 expend, up to $4,300,000 of funds provided in
			 this title under the heading Operation and Maintenance to
			 mitigate for fisheries lost due to Corps of Engineers projects.
			106.Section 3(a)(6) of Public Law 100–676 is
			 amended by striking both occurrences of
			 $775,000,000 and inserting in
			 lieu thereof,
			 $2,918,000,000.
			107.That portion of the project for navigation,
			 Ipswich River, Massachusetts adopted by the Rivers and Harbor Act of August 5,
			 1886 consisting of a 4-foot channel located at the entrance to the harbor at
			 Ipswich Harbor, lying northwesterly of a line commencing at: N3074938.09,
			 E837154.87, thence running easterly about 60 feet to a point with coordinates
			 N3074972.62, E837203.93, is no longer authorized as a Federal project after the
			 date of enactment of this Act.
			108.That portion of the project of navigation,
			 Chicago Harbor, Illinois, authorized by the River and Harbor Acts of March 3,
			 1899 and March 2, 1919, and that begins at the southwest corner of the
			 Metropolitan Sanitary District of Greater Chicago sluice gate that abuts the
			 north wall of the Chicago River Lock and that continues north for approximately
			 290 feet, thence east approximately 1,000 feet, then south approximately 290
			 feet, thence west approximately 1,000 feet to the point of beginning shall no
			 longer be authorized as a Federal project after the date of enactment of this
			 Act.
			109.That portion of the project for navigation,
			 Warwick Cove, Rhode Island, carried out pursuant to the authority provided by
			 section 107 of the River and Harbor Act of 1960 (Public Law 86–645; 33 U.S.C.
			 577) that is located within the 5-acre anchorage area east of the channel and
			 lying east of the line beginning at a point with coordinates N357,664.900,
			 E220,349.798 thence running northwesterly about 170.38 feet to a point with
			 coordinates N357,637.740, E220,517.990 thence running northwesterly about
			 165.98 feet to a point with coordinates N357,587.160, E220,676.080 thence
			 running northeasterly 138.96 feet to a point with coordinates N357,589.020,
			 E220,815.030 thence running northeasterly 101.57 feet to a point with
			 coordinates N357,604.220, E220,915.460 thence running 168.20 feet to a point
			 with coordinates N357,657.054, E221,075.143 thence running northeasterly 106.40
			 feet to a point with coordinates N357,717.627, E221,162.616 shall no longer be
			 authorized after the date of enactment of this Act.
			110.The project for flood control, Little
			 Calumet River, Indiana, authorized by section 401(a) of the Water Resources
			 Development Act of 1986 (Public Law 99–662; 100 Stat. 4115), is modified to
			 authorize the Secretary to carry out the project at a total cost of
			 $269,988,000 with an estimated Federal cost of
			 $202,800,000 and an estimated non-Federal cost
			 of $67,188,000.
			111.(a)The Secretary is authorized to carry over
			 credits in excess of the Non-Federal Sponsor's share of total project cost
			 between the C–111 South Dade project, authorized by section 203 of the Flood
			 Control Act of 1948 (62 Stat. 1176) and modified by section 203 of the Flood
			 Control Act of 1968 (82 Stat. 740–741) and section 316 of the Water Resources
			 Development Act of 1996 (110 Stat. 3715), and the Kissimmee River project,
			 authorized in section 101(8) of the Water Resources Development Act of 1992
			 (106 Stat. 4802). Nothing in this subsection affects the authorized cost
			 sharing of these projects.
				(b)Section 101(8) of the Water Resources
			 Development Act of 1992 (106 Stat. 4802) is amended to combine the two current
			 authorized total project costs for the ecosystem restoration and headwaters
			 revitalization projects into a single authorized total project cost—
					(1)By striking at a total cost of
			 $426,885,000, with an estimated Federal cost of
			 $139,943,000 and an estimated non-Federal cost
			 of $286,942,000. The Secretary is further
			 authorized to construct and inserting and; and
					(2)By striking , at a total cost of
			 $92,210,000, with an estimated Federal cost of
			 $46,105,000 and an estimated non-Federal cost of
			 $46,105,000. and inserting . The
			 total cost of the ecosystem restoration and headwaters revitalization projects
			 is $519,095,000, with an estimated Federal cost
			 of $186,048,000 and an estimated non-Federal
			 cost of $333,047,000..
					(c)The amendment made by subsection (b) is
			 effective October 31, 1992.
				112.(a)Expedited Study and ReportThe Secretary shall—
					(1)expedite completion of the report for the
			 study authorized by section 3061(d) of the Water Resources Development Act of
			 2007 (Public Law 110–114; 121 Stat. 1121).
					(b)FocusIn expediting the completion of the study
			 and report under subsection (a), the Secretary shall focus on—
					(1)the prevention of the spread of aquatic
			 nuisance species between the Great Lakes and Mississippi River Basins, such as
			 through the permanent hydrological separation of the Great Lakes and
			 Mississippi River Basins; and
					(2)the watersheds of the following rivers and
			 tributaries associated with the Chicago Area Waterway System:
						(A)The Illinois River, at and in the vicinity
			 of Chicago, Illinois.
						(B)The Chicago River, Calumet River, North
			 Shore Channel, Chicago Sanitary and Ship Canal, and Cal-Sag Channel in the
			 State of Illinois.
						(C)The Grand Calumet River and Little Calumet
			 River in the States of Illinois and Indiana.
						(c)DeadlineThe Secretary shall complete the report
			 under subsection (a) by not later than July 1, 2014.
				IIDepartment of the interior
			Central utah
		  project
			Central utah project completion
		  accountFor carrying out
		  activities authorized by the Central Utah Project Completion Act,
		  $21,000,000, to remain available until expended,
		  of which $1,200,000 shall be deposited into the
		  Utah Reclamation Mitigation and Conservation Account for use by the Utah
		  Reclamation Mitigation and Conservation Commission. In addition, for necessary
		  expenses incurred in carrying out related responsibilities of the Secretary of
		  the Interior, $1,300,000 to remain available
		  until September 30, 2014.For
		  fiscal year 2013, the Commission may use an amount not to exceed
		  $1,500,000 for administrative
		  expenses.
			Bureau of reclamationThe following appropriations shall be
		  expended to execute authorized functions of the Bureau of
		  Reclamation:
			Water and related
		  resources
			(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $892,135,000, to
		  remain available until expended, of which
		  $29,000 shall be available for transfer to the
		  Upper Colorado River Basin Fund and $6,985,000
		  shall be available for transfer to the Lower Colorado River Basin Development
		  Fund; of which such amounts as may be necessary may be advanced to the Colorado
		  River Dam Fund: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this heading: 
		  Provided further, That
		  of the total appropriated, the amount for program activities that can be
		  financed by the Reclamation Fund or the Bureau of Reclamation special fee
		  account established by 16 U.S.C. 6806 shall be derived from that Fund or
		  account: 
		  Provided further, That
		  funds contributed under 43 U.S.C. 395 are available until expended for the
		  purposes for which contributed: 
		  Provided further, That
		  funds advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: 
		  Provided further, That
		  of the amounts provided herein, funds may be used for high-priority projects
		  which shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706.
			Central valley project restoration
		  fundFor carrying out the
		  programs, projects, plans, habitat restoration, improvement, and acquisition
		  provisions of the Central Valley Project Improvement Act,
		  $39,883,000, to be derived from such sums as may
		  be collected in the Central Valley Project Restoration Fund pursuant to
		  sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain
		  available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of Public Law
		  102–575: 
		  Provided further, That
		  none of the funds made available under this heading may be used for the
		  acquisition or leasing of water for in-stream purposes if the water is already
		  committed to in-stream purposes by a court adopted decree or
		  order.
			California bay-delta
		  restoration
			(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act (Public Law 108–361), consistent with plans to be approved by
		  the Secretary of the Interior, $36,000,000, to
		  remain available until expended, of which such amounts as may be necessary to
		  carry out such activities may be transferred to appropriate accounts of other
		  participating Federal agencies to carry out authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: 
		  Provided further, That
		  the use of any funds provided to the California Bay-Delta Authority for
		  program-wide management and oversight activities shall be subject to the
		  approval of the Secretary of the Interior: 
		  Provided further, That
		  CALFED implementation shall be carried out in a balanced manner with clear
		  performance measures demonstrating concurrent progress in achieving the goals
		  and objectives of the program.
			Policy and administrationFor necessary expenses of policy,
		  administration, and related functions in the Office of the Commissioner, the
		  Denver office, and offices in the five regions of the Bureau of Reclamation, to
		  remain available until September 30, 2014,
		  $60,000,000, to be derived from the Reclamation
		  Fund and be nonreimbursable as provided in 43 U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
			Administrative provisionAppropriations for the Bureau of Reclamation
		  shall be available for purchase of not to exceed five passenger motor vehicles,
		  which are for replacement only.
			General provisions—department of the
		  interior
			201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2013, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)initiates or creates a new program,
			 project, or activity;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
					(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
					(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
						(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is
			 available at the beginning of the fiscal year; or
						(B)$300,000 for
			 any program, project or activity for which less than
			 $2,000,000 is available at the beginning of the
			 fiscal year;
						(6)transfers more than
			 $500,000 from either the Facilities Operation,
			 Maintenance, and Rehabilitation category or the Resources Management and
			 Development category to any program, project, or activity in the other
			 category, unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate; or
					(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled
			 contractor claims, increased contractor earnings due to accelerated rates of
			 operations, and real estate deficiency judgments, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate.
					(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
				(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
				(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
				202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
				(b)The costs of the Kesterson Reservoir
			 Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall
			 be classified by the Secretary of the Interior as reimbursable or
			 nonreimbursable and collected until fully repaid pursuant to the Cleanup
			 Program-Alternative Repayment Plan and the SJVDP-Alternative
			 Repayment Plan described in the report entitled Repayment
			 Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage
			 Program, February 1995, prepared by the Department of the Interior,
			 Bureau of Reclamation. Any future obligations of funds by the United States
			 relating to, or providing for, drainage service or drainage studies for the San
			 Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such
			 service or studies pursuant to Federal reclamation law.
				203.The Secretary of the Interior may hereafter
			 participate in non-Federal groundwater banking programs to increase the
			 operational flexibility, reliability, and efficient use of water in the State
			 of California, and this participation may include making payment for the
			 storage of Central Valley Project water supplies, the purchase of stored water,
			 the purchase of shares or an interest in ground banking facilities, or the use
			 of Central Valley Project water as a medium of payment for groundwater banking
			 services: 
			 Provided, That the Secretary of
			 the Interior shall participate in groundwater banking programs only to the
			 extent allowed under State law and consistent with water rights applicable to
			 the Central Valley Project: 
			 Provided further,
			 That any water user to which banked water is delivered shall pay for such water
			 in the same manner provided by that water user's then-current Central Valley
			 Project water service, repayment, or water rights settlement contract at the
			 rate provided by the then-current Central-Valley Project Irrigation or
			 Municipal and Industrial Rate Setting Policies; and: 
			 Provided further,
			 That in implementing this section, the Secretary of the Interior shall comply
			 with applicable environmental laws, including the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) Nothing herein shall alter or limit the Secretary's
			 existing authority to use groundwater banking to meet existing fish and
			 wildlife obligations.
			204.Subject to compliance with all applicable
			 Federal and State laws, a transfer of irrigation water among Central Valley
			 Project contractors from the Friant, San Felipe, West San Joaquin, and Delta
			 divisions, and a transfer from a long-term Friant Division water service or
			 repayment contractor to a temporary or prior temporary service contractors
			 within the place of use in existence on the date of the transfer, as identified
			 in the Bureau of Reclamation water rights permits for the Friant Division,
			 shall hereafter be considered to meet the conditions described in subparagraphs
			 (A) and (I) of section 3405(a)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709).
			205.(a)Termination of AuthoritySection 104(c) of the Reclamation States
			 Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking
			 2012 and inserting 2017.
				(b)Authorization of
			 AppropriationsSection 301 of
			 the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is
			 amended—
					(1)by striking 90,000,000 and
			 inserting $110,000,000;
			 and
					(2)by striking 2012 and
			 inserting 2017.
					206.The Bureau of Reclamation shall hereafter
			 provide planning assistance in preparation for dry, critically dry, and below
			 normal water year types to Central Valley Project contractors, including those
			 who possess contracts for refuge water supplies, upon their request.
			207.The Secretary, acting through the
			 Commissioner of the Bureau of Reclamation, may hereafter partner, provide a
			 grant to, or enter into an agreement with local joint powers authorities formed
			 pursuant to State law by irrigation districts and other local water districts
			 and local governments, to advance planning and feasibility studies authorized
			 by Congress for water storage projects: 
			 Provided, That the Secretary,
			 acting through the Commissioner of the Bureau of Reclamation, shall ensure that
			 applicable environmental reviews under the National Environmental Policy Act
			 are completed on an expeditious basis and that the shortest existing applicable
			 process under the National Environmental Policy Act shall be utilized,
			 including in the completion of feasibility studies, Draft Environmental Impact
			 Statements (DEIS) and Final Environmental Impact Statements (FEIS): 
			 Provided further,
			 That the Bureau of Reclamation need not complete the DEIS or FEIS if the
			 Commissioner determines, and the Secretary concurs, that the project fails to
			 meet applicable Federal cost-benefit requirements or standards.
			208.Section 10009(c)(2) of the San Joaquin
			 River Restoration Settlement Act (Public Law 111–11; 123 Stat. 1356) is amended
			 by striking October 1, 2019, all funds in the Fund shall be available
			 for expenditure without further appropriation. and inserting
			 October 1, 2014, all funds in the Fund shall be available for
			 expenditure on an annual basis in an amount not to exceed
			 $40,000,000 without further
			 appropriation. in lieu thereof.
			209.Within 180 days of enactment of this Act,
			 the Secretary of the Interior shall issue a plan to facilitate additional water
			 supply deliveries to Central Valley Project contractors in dry, critically dry,
			 or below normal water years as determined by the Sacramento Valley 40–30–30
			 index: 
			 Provided, That the Secretary
			 shall hereafter update the plan each subsequent year that is a critically dry,
			 dry, or below normal water year: 
			 Provided further,
			 That the plan shall consider utilizing operational flexibility, interagency
			 cooperation, joint point of diversion, water transfers and exchanges,
			 groundwater banking, recovered and rescheduled water deliveries, water
			 conservation programs established with willing participants, source shifting,
			 infrastructure improvements and any other strategies deemed appropriate by the
			 Secretary: 
			 Provided further,
			 That this plan shall be developed in consultation with the Secretary of
			 Commerce, the State of California, public water agencies, water users, and
			 other appropriate agencies and stakeholders and shall take into consideration
			 fluctuating hydrological conditions, physical constraints in the delivery
			 system and existing legal requirements: 
			 Provided further,
			 That actions taken under this section shall not supersede or modify any
			 applicable Federal or State law.
			210.Section 110(a)(3)(A)(ii) of division B of
			 the Miscellaneous Appropriations Act 2001 is amended by striking
			 10 and inserting 15 in lieu thereof. Nothing in
			 this provision shall alter the authorized cost or the authorized cost sharing
			 of the referenced project.
			IIIDepartment of energy
			Energy
		  programs
			Energy efficiency and renewable
		  energy
			(including rescission of
		  funds)For Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $1,985,735,000 to remain available until
		  expended: 
		  Provided, That
		  $164,700,000 shall be available until September
		  30, 2014 for program direction: 
		  Provided further, That
		  of the unobligated balances available under this heading,
		  $69,667,000 are hereby rescinded: 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That of the amount
		  provided under this heading, the Secretary may transfer up to
		  $100,000,000 to the Defense Production Act Fund
		  for activities of the Department of Energy pursuant to the Defense Production
		  Act of 1950 (50 U.S.C. App. 2061, et seq.).
			Electricity delivery and energy
		  reliabilityFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for electricity delivery
		  and energy reliability activities in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition or condemnation of any real property or any facility or for plant
		  or facility acquisition, construction, or expansion,
		  $143,015,000, to remain available until
		  expended: 
		  Provided, That
		  $27,615,000 shall be available until September
		  30, 2014 for program direction.
			Nuclear
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for nuclear energy
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not more than 10
		  buses and 2 ambulances, all for replacement only,
		  $785,445,000, to remain available until
		  expended, of which $10,000,000 shall be derived
		  from the Nuclear Waste Fund: 
		  Provided, That of the amount made
		  available under this heading, $92,015,000 shall
		  be available until September 30, 2014 for program
		  direction.
			Fossil energy research and
		  development
			For necessary expenses in carrying out
		  fossil energy research and development activities, under the authority of the
		  Department of Energy Organization Act (Public Law 95–91), including the
		  acquisition of interest, including defeasible and equitable interests in any
		  real property or any facility or for plant or facility acquisition or
		  expansion, and for conducting inquiries, technological investigations and
		  research concerning the extraction, processing, use, and disposal of mineral
		  substances without objectionable social and environmental costs (30 U.S.C. 3,
		  1602, and 1603), $460,575,000, to remain
		  available until expended: 
		  Provided, That
		  $120,000,000 shall be available until September
		  30, 2014 for program direction: 
		  Provided further, That
		  for all programs funded under Fossil Energy appropriations in this Act or any
		  other Act, the Secretary may vest fee title or other property interests
		  acquired under projects in any entity, including the United
		  States.
			Naval petroleum and oil shale
		  reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $14,909,000, to remain available until expended:
		  
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
			Elk hills school lands fundFor necessary expenses in fulfilling the
		  final payment under the Settlement Agreement entered into by the United States
		  and the State of California on October 11, 1996, as authorized by section 3415
		  of Public Law 104–106, $15,579,815, for payment
		  to the State of California for the State Teachers' Retirement Fund, of which
		  $15,579,815 will be derived from the Elk Hills
		  School Lands Fund.
			Strategic petroleum reserveFor necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, as
		  amended (42 U.S.C. 6201 et seq.), $195,609,000,
		  to remain available until expended.
			Northeast home heating oil
		  reserve
			(including rescission of
		  funds)For necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act,
		  $10,119,000, to remain available until expended:
		  
		  Provided, That of the unobligated
		  balances from prior year appropriations available under this heading,
		  $6,000,000 are hereby permanently rescinded: 
		  Provided further, That
		  no amounts may be rescinded from amounts that were designated by the Congress
		  as an emergency requirement pursuant to the Concurrent Resolution on the Budget
		  or the Balanced Budget and Emergency Deficit Control Act of 1985, as
		  amended.
			Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $116,365,000, to remain
		  available until expended.
			Non-Defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $228,506,000, to remain available until
		  expended.
			Uranium enrichment decontamination and
		  decommissioning fundFor
		  necessary expenses in carrying out uranium enrichment facility decontamination
		  and decommissioning, remedial actions, and other activities of title II of the
		  Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of
		  1992, $442,493,000, to be derived from the
		  Uranium Enrichment Decontamination and Decommissioning Fund, to remain
		  available until expended.
			Science
			For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 25 passenger motor vehicles for replacement only, including one ambulance
		  and one bus, $4,909,000,000, to remain available
		  until expended: 
		  Provided, That
		  $190,000,000 shall be available until September
		  30, 2014 for program direction.
			Advanced research projects
		  agency—EnergyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (Public Law 110–69), as amended,
		  $312,000,000 to remain available until expended:
		  
		  Provided, That
		  $25,000,000 shall be available until September
		  30, 2014 for program direction.
			Title 17 innovative technology loan
		  guarantee programSuch sums as
		  are derived from amounts received from borrowers pursuant to section 1702(b)(2)
		  of the Energy Policy Act of 2005 under this heading in prior Acts, shall be
		  collected in accordance with section 502(7) of the Congressional Budget Act of
		  1974: 
		  Provided, That, for necessary
		  administrative expenses to carry out this Loan Guarantee program,
		  $38,000,000 is appropriated, to remain available
		  until expended: 
		  Provided further, That
		  $38,000,000 of the fees collected pursuant to
		  section 1702(h) of the Energy Policy Act of 2005 shall be credited as
		  offsetting collections to this account to cover administrative expenses and
		  shall remain available until expended, so as to result in a final fiscal year
		  2012 appropriation from the general fund estimated at not more than
		  $0: 
		  Provided further, That
		  fees collected under section 1702(h) in excess of the amount appropriated for
		  administrative expenses shall not be available until
		  appropriated.
			Advanced technology vehicles manufacturing
		  loan programFor
		  administrative expenses in carrying out the Advanced Technology Vehicles
		  Manufacturing Loan Program, $9,000,000, to
		  remain available until September 30, 2014.
			Departmental administrationFor salaries and expenses of the Department
		  of Energy necessary for departmental administration in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the hire of passenger motor vehicles and official reception and
		  representation expenses (not to exceed $30,000),
		  $220,783,000, to remain available until
		  September 30, 2014, plus such additional amounts as necessary to cover
		  increases in the estimated amount of cost of work for others notwithstanding
		  the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount, to
		  remain available until expended: 
		  Provided further, That
		  moneys received by the Department for miscellaneous revenues estimated to total
		  $108,188,000 in fiscal year 2013 may be retained
		  and used for operating expenses within this account, and may remain available
		  until expended, as authorized by section 201 of Public Law 95–238,
		  notwithstanding the provisions of 31 U.S.C. 3302: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of miscellaneous
		  revenues received during 2013, and any related appropriated receipt account
		  balances remaining from prior years' miscellaneous revenues, so as to result in
		  a final fiscal year 2013 appropriation from the general fund estimated at not
		  more than
		  $112,595,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended,
		  $43,468,000, to remain available until
		  expended.
			Atomic energy defense
		  activities
			National nuclear security
		  administration
			Weapons activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for atomic energy defense weapons
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  ambulance, $7,577,341,000, to remain available
		  until expended: 
		  Provided, That no funding may be
		  made available for the B–61 Life Extension Program until the Administrator of
		  the National Nuclear Security Administration submits to the Committees on
		  Appropriations of the House of Representatives and the Senate a baseline cost,
		  schedule, and scope estimate for the B–61 Life Extension
		  program.
			Defense nuclear
		  nonproliferation
			For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other incidental expenses necessary for defense nuclear nonproliferation
		  activities, in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  passenger motor vehicle for replacement only,
		  $2,458,631,000, to remain available until
		  expended.
			Naval
		  ReactorsFor Department of
		  Energy expenses necessary for naval reactors activities to carry out the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition (by purchase, condemnation, construction, or otherwise) of real
		  property, plant, and capital equipment, facilities, and facility expansion,
		  $1,088,635,000, to remain available until
		  expended: 
		  Provided, That
		  $43,212,000 shall be available until September
		  30, 2014 for program direction.
			Office of the
		  administrator
			For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses (not to exceed
		  $12,000),
		  $386,279,000, to remain available until
		  September 30, 2014.
			Environmental and other defense
		  activities
			Defense environmental cleanupFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  ambulance and one fire truck for replacement only,
		  $5,063,987,000, to remain available until
		  expended: 
		  Provided, That
		  $323,504,000 shall be available until September
		  30, 2014 for program direction.
			Other defense activitiesFor Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses, necessary for atomic energy defense, other defense activities,
		  and classified activities, in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion,
		  $735,702,000, to remain available until
		  expended: 
		  Provided, That
		  $124,445,000 shall be available until September
		  30, 2014 for program direction.
			Power marketing
		  administration
			Bonneville power administration
		  fundExpenditures from the
		  Bonneville Power Administration Fund, established pursuant to Public Law
		  93–454, are approved for construction of, or participating in the construction
		  of, a high voltage line from Bonneville's high voltage system to the service
		  areas of requirements customers located within Bonneville's service area in
		  southern Idaho, southern Montana, and western Wyoming; and such line may extend
		  to, and interconnect in, the Pacific Northwest with lines between the Pacific
		  Northwest and the Pacific Southwest, and for John Day Reprogramming and
		  Construction, the Columbia River Basin White Sturgeon Hatchery, and Kelt
		  Reconditioning and Reproductive Success Evaluation Research, and, in addition,
		  for official reception and representation expenses in an amount not to exceed
		  $5,000: 
		  Provided, That during fiscal year
		  2013, no new direct loan obligations may be
		  made.
			Operation and maintenance, southeastern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, including transmission
		  wheeling and ancillary services, pursuant to section 5 of the Flood Control Act
		  of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, and
		  including official reception and representation expenses (in an amount not to
		  exceed $1,500),
		  $8,732,000, to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
		  $8,732,000 collected by the Southeastern Power
		  Administration from the sale of power and related services shall be credited to
		  this account as discretionary offsetting collections, to remain available until
		  expended for the sole purpose of funding the annual expenses of the
		  Southeastern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2013
		  appropriation estimated at not more than $0: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $87,696,000 collected by the Southeastern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Operation and maintenance, southwestern
		  power administrationFor
		  necessary expenses of operation and maintenance of power transmission
		  facilities and of marketing electric power and energy, for construction and
		  acquisition of transmission lines, substations and appurtenant facilities, and
		  for administrative expenses, including official reception and representation
		  expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration,
		  $44,200,000, to remain available until expended:
		  
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $32,308,000 collected by the Southwestern
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Southwestern Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2013
		  appropriation estimated at not more than
		  $11,892,000: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, up to
		  $41,000,000 collected by the Southwestern Power
		  Administration pursuant to the Flood Control Act of 1944 to recover purchase
		  power and wheeling expenses shall be credited to this account as offsetting
		  collections, to remain available until expended for the sole purpose of making
		  purchase power and wheeling expenditures: 
		  Provided further,
		  That, for purposes of this appropriation, annual expenses means expenditures
		  that are generally recovered in the same year that they are incurred (excluding
		  purchase power and wheeling expenses).
			Construction, rehabilitation, operation and
		  maintenance, western area power administrationFor carrying out the functions authorized by
		  title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152),
		  and other related activities including conservation and renewable resources
		  programs as authorized, including official reception and representation
		  expenses (in an amount not to exceed $1,500);
		  $291,920,000, to remain available until
		  expended, of which $281,702,000 shall be derived
		  from the Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and
		  section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a),
		  up to $195,790,000 collected by the Western Area
		  Power Administration from the sale of power and related services shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended, for the sole purpose of funding the annual expenses
		  of the Western Area Power Administration: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2013
		  appropriation estimated at not more than
		  $96,130,000, of which
		  $85,912,000 is derived from the Reclamation
		  Fund: 
		  Provided further, That
		  of the amount herein appropriated, not more than
		  $3,375,000 is for deposit into the Utah
		  Reclamation Mitigation and Conservation Account pursuant to title IV of the
		  Reclamation Projects Authorization and Adjustment Act of 1992: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to
		  $242,858,000 collected by the Western Area Power
		  Administration pursuant to the Flood Control Act of 1944 and the Reclamation
		  Project Act of 1939 to recover purchase power and wheeling expenses shall be
		  credited to this account as offsetting collections, to remain available until
		  expended for the sole purpose of making purchase power and wheeling
		  expenditures: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are incurred (excluding purchase
		  power and wheeling expenses).
			Falcon and amistad operating and
		  maintenance fundFor
		  operation, maintenance, and emergency costs for the hydroelectric facilities at
		  the Falcon and Amistad Dams, $5,555,000, to
		  remain available until expended, and to be derived from the Falcon and Amistad
		  Operating and Maintenance Fund of the Western Area Power Administration, as
		  provided in section 2 of the Act of June 18, 1954 (68 Stat. 255) as amended: 
		  Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to
		  $5,335,000 collected by the Western Area Power
		  Administration from the sale of power and related services from the Falcon and
		  Amistad Dams shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the hydroelectric facilities of these Dams and
		  associated Western Area Power Administration activities: 
		  Provided further, That
		  the sum herein appropriated for annual expenses shall be reduced as collections
		  are received during the fiscal year so as to result in a final fiscal year 2013
		  appropriation estimated at not more than
		  $220,000: 
		  Provided further, That
		  for purposes of this appropriation, annual expenses means expenditures that are
		  generally recovered in the same year that they are
		  incurred.
			Federal energy regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Federal Energy
		  Regulatory Commission to carry out the provisions of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by
		  5 U.S.C. 3109, the hire of passenger motor vehicles, and official reception and
		  representation expenses (not to exceed $3,000),
		  $304,600,000, to remain available until
		  expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed
		  $304,600,000 of revenues from fees and annual
		  charges, and other services and collections in fiscal year 2013 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as revenues
		  are received during fiscal year 2013 so as to result in a final fiscal year
		  2013 appropriation from the general fund estimated at not more than
		  $0.
			General provisions, department of
		  energy
			(including rescission and transfer of
		  funds)
			301.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
			302.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2013 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2013.
			303.None of the funds made available in this
			 title shall be used for the construction of facilities classified as
			 high-hazard nuclear facilities under 10 CFR Part 830 unless independent
			 oversight is conducted by the Office of Health, Safety, and Security to ensure
			 the project is in compliance with nuclear safety requirements.
			304.None of the funds made available in this
			 title may be used to approve critical decision-2 or critical decision-3 under
			 Department of Energy Order 413.3B, or any successive departmental guidance, for
			 construction projects where the total project cost exceeds
			 $100,000,000, until a separate independent cost
			 estimate has been developed for the project for that critical decision.
			305.(a)Any determination (including a
			 determination made prior to the date of enactment of this Act) by the Secretary
			 pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat.
			 1321–335), as amended, that the sale or transfer of uranium will not have an
			 adverse material impact on the domestic uranium mining, conversion, or
			 enrichment industry shall be valid for not more than 2 calendar years
			 subsequent to such determination.
				(b)Not less than 30 days prior to the
			 provision of uranium in any form the Secretary shall notify the House and
			 Senate Committees on Appropriations of the following:
					(1)the amount of uranium to be
			 provided;
					(2)an estimate by the Secretary of the gross
			 market value of the uranium on the expected date of the provision of the
			 uranium;
					(3)the expected date of the provision of the
			 uranium;
					(4)the recipient of the uranium; and
					(5)the value the Secretary expects to receive
			 in exchange for the uranium, including any reductions to the gross value of the
			 uranium by the recipient.
					(c)Not later than June 30, 2013, the Secretary
			 shall submit to the House and Senate Committees on Appropriations a revised
			 excess uranium inventory management plan for fiscal years 2014 through
			 2019.
				306.Section 20320 of the Continuing
			 Appropriations Resolution, 2007, Public Law 109–289, division B, as amended by
			 the Revised Continuing Appropriations Resolution, 2007, Public Law 110–5, is
			 amended by striking in subsection (c) an annual review after
			 conduct and inserting in lieu thereof a review every
			 three years.
			307.(a)The Secretary may transfer, not earlier
			 than 30 days after certification to the Committees on Appropriations of the
			 House of Representatives and the Senate that such transfer is needed for
			 national security reasons, and after congressional notification and approval of
			 the Committees on Appropriations of the House of Representatives and the
			 Senate, up to $150,000,000 made available to any
			 National Nuclear Security Administration account in this Act to further the
			 development and demonstration of national security-related enrichment
			 technologies.
				(b)The Secretary shall provide, directly or
			 indirectly, Federal funds, resources, or other benefit for the research,
			 development, or deployment of domestic enrichment technology under this
			 section—
					(1)using merit selection procedures;
			 and
					(2)only if the Secretary shall execute an
			 agreement with the recipient (or any affiliate, successor, or assignee) of such
			 funds, resources, or other benefit (hereinafter referred to as the
			 recipient), which shall require, at a minimum—
						(A)the achievement of specific technical
			 criteria by the recipient by specific dates no later than June 30, 2014;
						(B)that the recipient shall—
							(i)immediately upon execution of the
			 agreement, grant to the United States for use by or on behalf of the United
			 States, through the Secretary, a royalty-free, nonexclusive license in all
			 enrichment-related intellectual property and associated technical data owned,
			 licensed or otherwise controlled by the recipient as of the date of enactment
			 of this Act, or thereafter developed or acquired to meet the requirements of
			 the agreement;
							(ii)amend any existing agreement between the
			 Secretary and the recipient to permit the Secretary to practice or permit third
			 parties on behalf of the Secretary to practice intellectual property and
			 associated technical data related to the award of funds, resources, or other
			 benefit royalty-free for government purposes, including completing or operating
			 enrichment technologies and using them for national defense purposes, such as
			 providing nuclear material to operate commercial nuclear power reactors for
			 tritium production; and
							(iii)as soon as practicable, deliver to the
			 Secretary all technical information and other documentation in its possession
			 or control necessary to permit the Secretary to use and practice all
			 intellectual property related to domestic enrichment technologies; and
							(C)any other condition or restriction the
			 Secretary determines is necessary to protect the interests of the United
			 States.
						(c)If the Secretary determines that a
			 recipient has not achieved the technical criteria under the agreement pursuant
			 to subsection (b), either by the dates specified in the original agreement or
			 by June 30, 2014, whichever is earlier, the recipient shall, as soon as
			 practicable, surrender custody, possession and control, or return, as
			 appropriate, any real or personal property owned or leased by the recipient, to
			 the Secretary in connection with the deployment of enrichment technology, along
			 with all capital improvements, equipment, fixtures, appurtenances, and other
			 improvements thereto, and any further obligation by the Secretary under any
			 such lease shall terminate.
				(d)(1)The limitations in this section shall apply
			 to funds made available in this Act, prior Appropriations Acts, and any future
			 Appropriations Acts.
					(2)This section shall not apply with regard to
			 the issuance of any loan guarantee pursuant to section 1703 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16513).
					308.(a)In GeneralSubject to subsections (b) through (d), the
			 Secretary may appoint, without regard to the provisions of chapter 33 of title
			 5, United States Code, governing appointments in the competitive service,
			 exceptionally well qualified individuals to scientific, engineering, or other
			 critical technical positions.
				(b)Limitations
					(1)Number of positionsThe number of critical positions authorized
			 by subsection (a) may not exceed 120 at any 1 time in the Department.
					(2)TermThe term of an appointment under subsection
			 (a) may not exceed 4 years.
					(3)Prior employmentAn individual appointed under subsection
			 (a) shall not have been a Department employee during the 2-year period ending
			 on the date of appointment.
					(4)Pay
						(A)In generalThe Secretary shall have the authority to
			 fix the basic pay of an individual appointed under subsection (a) at a rate to
			 be determined by the Secretary up to level I of the Executive Schedule without
			 regard to the civil service laws.
						(B)Total annual compensationThe total annual compensation for any
			 individual appointed under subsection (a) may not exceed the highest total
			 annual compensation payable at the rate determined under section 104 of title
			 3, United States Code.
						(5)Adverse actionsAn individual appointed under subsection
			 (a) may not be considered to be an employee for purposes of subchapter II of
			 chapter 75 of title 5, United States Code.
					(c)Requirements
					(1)In generalThe Secretary shall ensure that—
						(A)the exercise of the authority granted under
			 subsection (a) is consistent with the merit principles of section 2301 of title
			 5, United States Code; and
						(B)the Department notifies diverse
			 professional associations and institutions of higher education, including those
			 serving the interests of women and racial or ethnic minorities that are
			 underrepresented in scientific, engineering, and mathematical fields, of
			 position openings as appropriate.
						(2)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary and the Director of the Office of
			 Personnel Management shall submit to Congress a report on the use of the
			 authority provided under this section that includes, at a minimum, a
			 description or analysis of—
						(A)the ability to attract exceptionally well
			 qualified scientists, engineers, and technical personnel;
						(B)the amount of total compensation paid each
			 employee hired under the authority each calendar year; and
						(C)whether additional safeguards or measures
			 are necessary to carry out the authority and, if so, what action, if any, has
			 been taken to implement the safeguards or measures.
						(d)Termination of EffectivenessThe authority provided by this section
			 terminates effective on the date that is 4 years after the date of enactment of
			 this Act.
				309.(a)In GeneralThe Secretary may waive the application of
			 section 8344 or 8468 of title 5, United States Code, on a case-by-case basis,
			 for the employment of an annuitant in a position if the employment of the
			 individual is necessary to carry out a critical function of the Department for
			 which the Department has encountered exceptional difficulty in recruiting or
			 retaining suitably qualified candidates.
				(b)LimitationAn annuitant employed under the authority
			 granted by subsection (a) shall not be considered an employee for purposes of
			 subchapter III of chapter 83 and chapter 84 of title 5, United States
			 Code.
				(c)Limitation on TermThe term of employment of any individual
			 hired under subsection (a) may not exceed an initial term of 2 years, with an
			 additional 2-year appointment under exceptional circumstances.
				(d)Termination of EffectivenessThe authority provided by this section
			 terminates effective on the date that is 4 years after the date of enactment of
			 this Act.
				310.None of the funds in this Act or any other
			 Act shall be used to deposit funds in excess of
			 $36,100,000 from any Federal royalties, rents,
			 and bonuses derived from Federal onshore and off-shore oil and gas leases
			 issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and
			 the Mineral Leasing Act (30 U.S.C. 181 et seq.) into the Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund.
			311.The individuals described in paragraph (4)
			 of section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c)
			 shall be eligible for the programs under title XXVI of the Energy Policy Act of
			 1992 (25 U.S.C. 3501 et seq.) in the same manner as an Indian tribe (as that
			 term is defined in section 2601 of the Energy Policy Act of 1992 (25 U.S.C.
			 3501).
			312.(a)DefinitionsIn this section:
					(1)Affected indian tribeThe term affected Indian tribe
			 has the meaning given the term in section 2 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101).
					(2)High-level radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
					(3)Nuclear waste fundThe term Nuclear Waste Fund
			 means the Nuclear Waste Fund established under section 302(c) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222(c)).
					(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
					(5)Spent nuclear fuelThe term spent nuclear fuel
			 has the meaning given the term in section 2 of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101).
					(b)Pilot programNotwithstanding any provision of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Secretary is
			 authorized, in the current fiscal year and subsequent fiscal years, to conduct
			 a pilot program, through 1 or more private sector partners, to license,
			 construct, and operate 1 or more government or privately owned consolidated
			 storage facilities to provide interim storage as needed for spent nuclear fuel
			 and high-level radioactive waste, with priority for storage given to spent
			 nuclear fuel located on sites without an operating nuclear reactor.
				(c)Requests for proposalsNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall issue a request for proposals for
			 cooperative agreements—
					(1)to obtain any license necessary from the
			 Nuclear Regulatory Commission for the construction of 1 or more consolidated
			 storage facilities;
					(2)to demonstrate the safe transportation of
			 spent nuclear fuel and high-level radioactive waste, as applicable; and
					(3)to demonstrate the safe storage of spent
			 nuclear fuel and high-level radioactive waste, as applicable, at the 1 or more
			 consolidated storage facilities pending the construction and operation of deep
			 geologic disposal capacity for the permanent disposal of the spent nuclear
			 fuel.
					(d)Consent-Based approvalPrior to siting a consolidated storage
			 facility pursuant to this section—
					(1)the Secretary shall enter into an agreement
			 to host the facility with—
						(A)the Governor of the State;
						(B)each unit of local government within the
			 jurisdiction of which the facility is proposed to be located; and
						(C)each affected Indian tribe; and
						(2)Congress shall approve the terms of the
			 agreement and authorize the appropriation of funds from the Nuclear Waste Fund
			 to implement the terms of the agreement.
					(e)ApplicabilityIn executing this section, the Secretary
			 shall comply with—
					(1)all licensing requirements and regulations
			 of the Nuclear Regulatory Commission; and
					(2)all other applicable laws (including
			 regulations).
					(f)Pilot program planNot later than 120 days after the date on
			 which the Secretary issues the request for proposals under subsection (c), the
			 Secretary shall submit to Congress a plan to carry out this section that
			 includes—
					(1)an estimate of the cost of licensing,
			 constructing, and operating a consolidated storage facility, including the
			 transportation costs, on an annual basis, over the expected lifetime of the
			 facility;
					(2)a schedule for—
						(A)obtaining any license necessary to
			 construct and operate a consolidated storage facility from the Nuclear
			 Regulatory Commission;
						(B)constructing the facility;
						(C)transporting spent fuel to the facility;
			 and
						(D)removing the spent fuel and decommissioning
			 the facility; and
						(3)an estimate of the cost of any financial
			 assistance, compensation, or incentives proposed to be paid to the host State,
			 Indian tribe, or local government;
					(4)an estimate of any future reductions in the
			 damages expected to be paid by the United States for the delay of the
			 Department of Energy in accepting spent fuel expected to result from the pilot
			 program;
					(5)recommendations for any additional
			 legislation needed to authorize and implement the pilot program; and
					(6)recommendations for a mechanism to ensure
			 that any spent nuclear fuel or high-level radioactive waste stored at a
			 consolidated storage facility pursuant to this section shall move to deep
			 geologic disposal capacity, following a consent-based approval process for that
			 deep geologic disposal capacity consistent with subsection (d), within a
			 reasonable time after the issuance of a license to construct and operate the
			 consolidated storage facility.
					(g)Public participationPrior to choosing a site for the
			 construction of a consolidated storage facility under this section, the
			 Secretary shall conduct 1 or more public hearings in the vicinity of each
			 potential site and in at least 1 other location within the State in which the
			 site is located to solicit public comments and recommendations.
				(h)Use of nuclear waste fundThe Secretary may make expenditures from
			 the Nuclear Waste Fund to carry out this section, subject to
			 appropriations.
				313.Section 1605 of Public Law 102–486 (42
			 U.S.C. 13385) is hereby repealed.
			314.Section 804 of Public Law 110–140 (42
			 U.S.C. 17283) is hereby repealed.
			315.Section 205 of Public Law 95–91 (42 U.S.C.
			 7135), as amended, is hereby further amended:
				(a)in paragraph (i)(1) by striking once
			 every two years and inserting once every four
			 years;
				(b)in paragraph (k)(1) by striking once
			 every three years and inserting once every four
			 years.
				IVIndependent agencies
			Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, as amended, notwithstanding 40 U.S.C. 14704, and for
		  necessary expenses for the Federal Co-Chairman and the Alternate on the
		  Appalachian Regional Commission, for payment of the Federal share of the
		  administrative expenses of the Commission, including services as authorized by
		  5 U.S.C. 3109, and hire of passenger motor vehicles,
		  $64,850,000, to remain available until
		  expended.
			Defense nuclear facilities safety
		  board
			Salaries and expensesFor necessary expenses of the Defense
		  Nuclear Facilities Safety Board in carrying out activities authorized by the
		  Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441,
		  $27,425,000, to remain available until September
		  30, 2014: 
		  Provided, That for fiscal year 2013
		  and hereafter there shall be an Inspector General at the Defense Nuclear
		  Facilities Safety Board who shall have the duties, responsibilities, and
		  authorities specified in the Inspector General Act of 1978, as amended: 
		  Provided further, That
		  an individual appointed to the position of Inspector General of the Nuclear
		  Regulatory Commission (NRC) shall, by virtue of such appointment, also hold the
		  position of Inspector General of the Defense Nuclear Facilities Safety Board: 
		  Provided further, That
		  the Inspector General of the Defense Nuclear Facilities Safety Board shall
		  utilize personnel of the Office of Inspector General of NRC in performing the
		  duties of the Inspector General of the Defense Nuclear Facilities Safety Board,
		  and shall not appoint any individuals to positions within the Defense Nuclear
		  Facilities Safety Board.
			Delta regional
		  authority
			Salaries and expensesFor necessary expenses of the Delta Regional
		  Authority and to carry out its activities, as authorized by the Delta Regional
		  Authority Act of 2000, as amended, notwithstanding sections 382C(b)(2),
		  382F(d), 382M, and 382N of said Act,
		  $11,315,000, to remain available until
		  expended.
			Denali commissionFor expenses of the Denali Commission
		  including the purchase, construction, and acquisition of plant and capital
		  equipment as necessary and other expenses,
		  $10,165,000, to remain available until expended,
		  notwithstanding the limitations contained in section 306(g) of the Denali
		  Commission Act of 1998: 
		  Provided, That funds shall be
		  available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for non-distressed
		  communities.
			Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code,
		  $1,425,000, to remain available until expended: 
		  Provided, That such amounts shall
		  be available for administrative expenses, notwithstanding section 15751(b) of
		  title 40, United States Code.
			Nuclear regulatory
		  commission
			Salaries and expensesFor necessary expenses of the Commission in
		  carrying out the purposes of the Energy Reorganization Act of 1974, as amended,
		  and the Atomic Energy Act of 1954, as amended, including official
		  representation expenses (not to exceed $25,000),
		  $1,042,200,000, to remain available until
		  expended: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $914,832,000 in fiscal year 2013
		  shall be retained and used for necessary salaries and expenses in this account,
		  notwithstanding 31 U.S.C. 3302, and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2013 so as to result in a final fiscal year 2013
		  appropriation estimated at not more than
		  $127,368,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $11,870,000, to remain
		  available until expended: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $9,918,000 in fiscal year 2013
		  shall be retained and be available until expended, for necessary salaries and
		  expenses in this account, notwithstanding section 3302 of title 31, United
		  States Code: 
		  Provided further, That
		  the sum herein appropriated shall be reduced by the amount of revenues received
		  during fiscal year 2013 so as to result in a final fiscal year 2013
		  appropriation estimated at not more than
		  $1,952,000: 
		  Provided further, That
		  for fiscal year 2013 and hereafter an individual appointed to the position of
		  Inspector General of the Nuclear Regulatory Commission (NRC) shall, by virtue
		  of such appointment, also hold the position of Inspector General of the Defense
		  Nuclear Facilities Safety Board: 
		  Provided further, That
		  the Inspector General at the Defense Nuclear Facilities Safety Board shall have
		  the duties, responsibilities, and authorities specified in the Inspector
		  General Act of 1978, as amended: 
		  Provided further, That
		  the Inspector General of the Defense Nuclear Facilities Safety Board shall
		  utilize personnel of the Office of Inspector General of NRC in performing the
		  duties of the Inspector General of the Defense Nuclear Facilities Safety Board,
		  and shall not appoint any individuals to positions within the Defense Nuclear
		  Facilities Safety Board: 
		  Provided further, That
		  $850,000 of the sum herein appropriated is for
		  the necessary expenses of the Nuclear Regulatory Commission Office of Inspector
		  General in providing inspector general services at the Defense Nuclear
		  Facilities Safety Board.
			Nuclear waste technical review
		  board
			Salaries and expensesFor necessary expenses of the Nuclear Waste
		  Technical Review Board, as authorized by Public Law 100–203, section 5051,
		  $3,400,000 to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
			Office of the federal coordinator for
		  alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $1,000,000 to remain available until September
		  30, 2014.
			General provisions—independent
		  agencies
			401.The Denali Commission Act of 1998 (42
			 U.S.C. 3121 note) is amended—
				(1)in section 305, by striking subsection (c)
			 and inserting the following:
					
						(c)Gifts
							(1)In generalExcept as provided in paragraph (2), the
				Commission, on behalf of the United States, may accept, use, and dispose of
				gifts or donations of services, property, or money for purposes of carrying out
				this Act.
							(2)ConditionalWith respect to conditional gifts—
								(A)(i)the Commission, on behalf of the United
				States, may accept conditional gifts for purposes of carrying out this Act, if
				approved by the Federal Cochairperson; and
									(ii)the principal of and income from any such
				conditional gift shall be held, invested, reinvested, and used in accordance
				with the condition applicable to the gift; but
									(B)no gift shall be accepted that is
				conditioned on any expenditure not to be funded from the gift or from the
				income generated by the gift unless the expenditure has been approved by an Act
				of Congress; and
								(C)the Commission shall submit an annual
				report to the House and Senate Committees on Appropriations that describes the
				amount and terms of conditional gifts, the manner in which such conditional
				gifts were or shall be used, and any results achieved by such
				use.
								;
					and(2)by adding at the end the following:
					
						311.Transfer of funds from other federal
				agencies
							(a)The Commission may accept transfers of
				funds from other Federal agencies for purposes of this Act.
							(b)Any Federal agency authorized to carry out
				an activity that is within the authority of the Commission may transfer to the
				Commission any appropriated funds available for such activity. Funds
				transferred to the Commission under this section shall be merged with and be
				available for the same time period as the commission's appropriation.
							(c)The Commission shall submit a report to the
				House and Senate Committees on Appropriations detailing and summarizing all
				transfers to and expenditures from the Denali Commission under this
				section.
							.
				VGeneral provisions
			501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
			502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
				This Act may be cited as the
		  Energy and Water Development and
		  Related Agencies Appropriations Act,
		  2013.
				
	
		April 26, 2012
		Read twice and placed on
		  the calendar
	
